


Exhibit 10.42


RADIAN GROUP INC.
STI INCENTIVE PLAN FOR FINANCIAL GUARANTY EMPLOYEES
I.
Purpose. The purpose of the Plan is to provide a means whereby Radian Group Inc.
may provide incentive compensation to eligible employees of its Financial
Guaranty business. The Plan is effective as of January 1, 2013.

II.
Definitions. Whenever used in this Plan, the following terms will have the
respective meanings set forth below:

2.1    “Affiliate” means Radian and the Company, as well as entities owned by
Radian or controlled by, controlling or under common control with the Company
and their successors.
2.2    “Board” means the board of directors of Radian.
2.3    “Cause” means any of the following conduct by a Participant, as
determined by the President of the Company (or in the absence of a President,
the most senior business person in the Company) and the most senior Human
Resources Officer of Radian: (1) habitual insobriety; (2) substance abuse; (3)
conviction of a felony or a crime involving moral turpitude; (4)
misappropriation of funds with respect to the Company or its Affiliates; (5)
material violation of Radian’s Code of Conduct or employment policies, as in
effect from time to time; (6) breach of any written confidentiality,
nonsolicitation or noncompetition covenant with Radian or an Affiliate,
including the Incentive, Retention and Severance Agreement; or (7) negligence,
misconduct or other failure to perform the Participant’s duties with the Company
and its Affiliates, after receiving written notice, in accordance with the
Corrective Action policy, from the Company or an Affiliate of the deficiencies
on which such determination under this clause (7) is based. If the Participant
is the President of the Company or the most senior business person in the
Company, the determination of “Cause” will be made by the most senior Human
Resources Officer of Radian.
2.4    “Code” means the Internal Revenue Code of 1986, as amended.
2.5    “Committee” means a committee consisting of the Chief Executive Officer
of Radian and members of the executive team as designated by the Chief Executive
Officer of Radian, or its delegates.
2.6    “Company” means Radian Asset Assurance Inc., a wholly owned subsidiary of
Radian.
2.7    “Compensation Committee” means the Compensation and Human Resources
Committee of the Board.
2.8    “Disability” means a physical or mental impairment of sufficient severity
that the Participant is both eligible for and in receipt of benefits under the
applicable long-term disability program maintained by the Company or Affiliate,
and that qualifies as a Disability under Section 409A of the Code.
2.9    “Employee” means an employee of the Company who is not classified as a
“temporary employee,” and excluding any person who is classified by the Company
or any Affiliate as a “contractor” or “consultant,” no matter how characterized
by the Internal Revenue Service, other governmental agency or a court. Any
change of characterization of an individual by the Internal Revenue Service or
any court or government agency shall have no effect upon the classification of
an individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.
2.10    “Good Reason” means:
(a)a material reduction in the Participant’s base salary, which, for purposes of
this Plan, means a reduction in base salary of 10% or more;
(b)a material change in the geographic location at which the Participant is
required to perform his or her duties (which shall mean a permanent relocation
of the Participant’s position that results in an increase in the Participant’s
normal daily commuting distance from his or her residence by more than 50
miles); or
(c)a material breach of the Incentive, Retention and Severance Agreement.
In order to terminate employment for Good Reason, the Participant must provide a
written notice of termination with respect to termination for Good Reason to the
Participant’s employer within 90 days after the event constituting Good Reason
has occurred. The Participant’s employer shall have a period of 30 days in which
it may correct the act, or the failure to act, that gave rise to the Good Reason
event as set forth in the Participant’s notice of termination. If the
Participant’s employer does not correct the act, or the failure to act, the
Participant must terminate employment for Good Reason within 30 days after the
end of the cure period, in order for the termination to be considered a Good
Reason termination.
2.11    “Incentive, Retention and Severance Agreement” means the Incentive,
Retention and Severance Agreement entered into between the Participant and the
Company.
2.12    “Participant” means an Employee who is designated by the Committee as
eligible to participate in the Plan pursuant to Section III for a fiscal year.




--------------------------------------------------------------------------------




2.13    “Plan” means this Radian Group Inc. STI Incentive Plan for Financial
Guaranty Employees, as in effect from time to time.
2.14    “Radian” means Radian Group Inc. or any successor thereto.
2.15    “Release” means a written release in a form provided by the Company that
releases all claims against Radian, the Company, their Affiliates and all
related parties with respect to all matters arising out of the Participant’s
employment by Radian, the Company or an Affiliate, or the termination thereof
(other than claims based upon any entitlements under the terms of this Plan or
under any plans or programs of Radian, the Company and their Affiliates under
which Participant has accrued a benefit).
2.16    “STI Bonus” means the short term incentive bonus payable to a
Participant, as provided in Section V.
2.17    “STI Bonus Pool” means the total amount, based on performance, that is
available to be allocated as STI Bonuses to Participants in a fiscal year, as
determined by the Committee.
2.18    “Target STI Bonus” means a target bonus amount established by the
Committee for each Participant for a fiscal year, which will be equal to a
stated dollar amount or a stated percentage of the Participant’s base salary, as
determined by the Committee.
2.19    “Target STI Pool” means the aggregate amount of all Target STI Bonus
amounts established for all Participants in a fiscal year.
III.Participation; Newly Hired Employees.
3.1    For each fiscal year, each Employee who is designated by the Committee as
a Participant and who is not participating in any other short-term incentive
plan sponsored by Radian or an Affiliate will be eligible to participate in this
Plan. The Committee has sole discretion to determine which Employees shall be
eligible to participate in the Plan.
3.2    Employees who are newly hired or who are promoted or transferred into a
position eligible to participate in the Plan on or after October 1 of a fiscal
year shall not be eligible to participate in the Plan for such fiscal year.
Employees who are newly hired or who are promoted or transferred into a position
eligible to participate in the Plan before October 1 of a fiscal year shall be
eligible to participate in the Plan for such fiscal year and shall be eligible
to receive a prorated bonus award calculated in whole months based on the
relative time spent in the eligible position during the fiscal year, as
determined by the Committee.
IV.Performance/Goals.
4.1    The Compensation Committee will establish the applicable business,
financial and other performance goals that will be used to determine the STI
Bonus Pool for the fiscal year. The performance goals will be established and
communicated in writing to eligible Participants.
4.2    At the end of each fiscal year, the Compensation Committee will determine
whether, and to what extent, the performance goals have been met for that year
for purposes of establishing the STI Bonus Pool. The Compensation Committee may
adjust the performance results for extraordinary items or other events or
circumstances, as the Compensation Committee deems appropriate.
V.Target STI Pool. At the beginning of each fiscal year, the Committee will
establish a Target STI Bonus for each Participant. The Target STI Pool for a
given fiscal year will be equal to 100% of the Target STI Bonus amounts for all
Participants for the fiscal year.
VI.STI Bonus Awards.
6.1    Approval of STI Bonus Pool and STI Bonus Awards.
(a)At the end of the fiscal year, the Compensation Committee will determine how
much, if any, of the Target STI Pool will be available for payment of STI
Bonuses, based on achievement of the performance goals established pursuant to
Section IV and other factors, as the Compensation Committee deems appropriate.
The STI Bonus Pool may range from zero to 200% of the Target STI Bonus Pool.
(b)The Committee will allocate the STI Bonus Pool among Participants based on
such criteria as the Committee deems appropriate, which may include the
Participant’s performance rating, the Participant’s relative Target STI Bonus
and other factors determined by the Committee. A Participant’s STI Bonus may
range from zero to 200% of the Participant’s Target STI Bonus amount. The total
amount of the STI Bonuses paid to all Participants in a fiscal year will not
exceed the STI Bonus Pool established under Section 6.1(a) for the fiscal year
based on achievement of the performance goals.
6.2    Payment of STI Bonus. Each STI Bonus awarded to a Participant for a
fiscal year will be paid in cash to the Participant in a single lump sum payment
between January 1 and March 15 following the end of the fiscal year for which
the




--------------------------------------------------------------------------------




STI Bonus is awarded. Except as provided in Section 6.3, a Participant must be
employed by Radian, the Company, or an Affiliate on December 31 of the fiscal
year for which the STI Bonus is awarded in order for the Participant to be
eligible to receive an STI Bonus for the fiscal year.
6.3    Involuntary Termination of Employment; Death. If, on or after June 30 of
the fiscal year for which an STI Bonus is awarded but prior to December 31 of
such year, the Participant’s employment with the Company and its Affiliates is
terminated by the Company and its Affiliates without Cause, by the Participant
for Good Reason, or on account of the Participant’s death or Disability, and the
Participant (or the Participant’s estate in the event of death) executes and
does not revoke a Release, the Participant shall receive a prorated STI Bonus
awarded for such fiscal year, based on performance. The prorated STI Bonus shall
be the STI Bonus that would otherwise have been awarded to the Participant for
the fiscal year, based on performance, multiplied by a fraction, the numerator
of which is the number of full and partial calendar months worked in the fiscal
year and the denominator of which is 12. The prorated STI Bonus will be paid on
the date described in Section 6.2 above, subject to the Participant (or the
Participant’s estate in the event of death) executing and not revoking a
Release.
6.4    Forfeiture; Recoupment. Notwithstanding anything to the contrary, in the
event the Participant breaches any of the covenants or agreements contained in
the Incentive, Retention and Severance Agreement:
(a)The Participant shall forfeit any outstanding STI Bonus and STI Match under
this Plan, and
(b)The Compensation Committee may in its discretion require the Participant to
return to Radian or the Company the amount of any STI Bonus paid for the most
recently completed performance year and STI Match previously received. The
Compensation Committee shall exercise the right of recoupment provided in this
Section 6.4 within 180 days after the Compensation Committee’s discovery of the
Participant’s breach of any of the covenants or agreements contained in the
Incentive, Retention and Severance Agreement.
VII.Administration. The Committee will have full power and sole discretionary
authority to administer and interpret the Plan, to make all determinations,
including all participation and STI Bonus award determinations, and to
prescribe, amend and rescind any rules, forms or procedures as the Committee
deems necessary or appropriate for the proper administration of the Plan and to
make any other determinations and take such other actions as the Committee deems
necessary or advisable in carrying out its duties under the Plan. Any action
required of the Committee under the Plan will be made in the sole discretion of
the Committee and not in a fiduciary capacity. All decisions and determinations
by the Committee will be final, conclusive and binding on Radian, the Company,
their Affiliates, the Participants and any other persons having or claiming an
interest hereunder. All STI Bonuses will be awarded conditional upon the
Participant’s acknowledgment, by participation in the Plan, that all decisions
and determinations of the Committee will be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest in such STI Bonuses. All references to the “Committee” in this Section
VII shall include the Compensation Committee with respect to matters for which
the Compensation Committee is responsible under the Plan.
VIII.General Provisions.
8.1    Transferability. No awards under this Plan may be transferred, assigned,
pledged or encumbered by the Participant nor may any awards under this Plan be
subject to any claim of any creditor, and, in particular, to the fullest extent
permitted by law, all such payments, benefits and rights will be free from
attachment, garnishment, trustee’s process, or any other legal or equitable
process available to any creditor of such Participant.
8.2    Unfunded Arrangement. The Plan is an unfunded incentive compensation
arrangement. Nothing contained in the Plan, and no action taken pursuant to the
Plan, will create or be construed to create a trust of any kind. Each
Participant’s right to receive an STI Bonus will be no greater than the right of
an unsecured general creditor of Radian or the Company. All STI Bonuses will be
paid from the general funds of Radian or the Company, and no special or separate
fund will be established and no segregation of assets will be made to assure
payment of the STI Bonuses.
8.3    Withholding Tax. All payments under this Plan shall be made subject to
applicable tax withholding, and the Company or an Affiliate shall withhold from
any payments under this Plan all federal, state and local taxes as the Company
or an Affiliate is required to withhold pursuant to any law or governmental rule
or regulation. The Participant shall bear all expense of, and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Plan.
8.4    No Rights to Employment. Nothing in the Plan, and no action taken
pursuant hereto, will give a Participant any right to continued employment. Each
Participant’s employment continues to be at-will, which means that the Company
or an Affiliate can terminate the Participant’s employment at any time for cause
or for no cause whatsoever.
8.5    Section 409A. This Plan is intended to comply with section 409A of the
Code or an exemption, and shall in all respects be administered in accordance
with section 409A or an applicable exemption. The term “termination of
employment” used herein means a “separation from service” under section 409A.
For purposes of section 409A, each payment under this




--------------------------------------------------------------------------------




Plan shall be treated as a separate payment for purposes of section 409A. In no
event may the Participant, directly or indirectly, designate the calendar year
of a payment. Notwithstanding anything in this Plan to the contrary, if the
Participant is a “specified employee” of a publicly traded corporation under
section 409A and if payment of any amount under this Plan is required to be
delayed for a period of six months after separation from service pursuant to
section 409A, payment of such amount shall be delayed as required by section
409A, and the accumulated postponed amount shall be paid in a lump sum payment
within ten days after the end of the six-month period (or within 60 days after
death, if earlier).
8.6    Termination and Amendment of the Plan. The Compensation Committee may
amend or terminate the Plan at any time.
8.7    Successors. The Plan will be binding upon and inure to the benefit of
Radian, its successors and assigns, and each Participant and his or her heirs,
executors, administrators and legal representatives. In the event of the
Participant’s death, any amounts payable under this Plan shall be paid to the
personal representative of the Participant’s estate.
8.8    Applicable Law. The Plan shall be construed, administered and governed in
all respects under and by the applicable laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation to the substantive law of another
jurisdiction. In addition, this Plan shall be subject to any required approvals
by any governmental or regulatory agencies. This Plan shall also be subject to
any applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time. Notwithstanding
anything in the Plan to the contrary, the Plan and all STI Bonuses awarded
hereunder shall be subject to all applicable laws, including any laws,
regulations, restrictions or governmental guidance that becomes applicable in
the event of Radian’s participation in any governmental programs, and the
Compensation Committee reserves the right to modify this Plan and any award
hereunder as necessary to conform to any restrictions imposed by any such laws,
regulations, restrictions or governmental guidance or to conform to any
applicable clawback or recoupment policies, and other policies that may be
implemented by the Board from time to time. As a condition of participating in
the Plan, and by the acceptance of payment of any STI Bonus, each Participant is
deemed to have agreed to any such modifications that may be imposed by the
Compensation Committee, and agrees to sign such waivers or acknowledgments as
the Compensation Committee may deem necessary or appropriate with respect to
such modifications.




